                          LEE LITIGATION GROUP, PLLC
                                 148 W. 24TH STREET, EIGHTH FLOOR
                                       NEW YORK, NY 10011
                                         TEL: 212-465-1180
                                         FAX: 212-465-1181
                                     INFO@LEELITIGATION.COM


WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                 February 19, 2020
VIA ECF
The Honorable Sarah L. Cave, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re:   Cruz v. 70-30 Austin Street Bakery Inc., et al.
                       Case No. 18-cv-7408 -PAE-SLC

Dear Judge Cave:

       We are counsel to Plaintiff in the above-referenced matter. We write, jointly with counsel
to Defendants, to respectfully request extending the time to file the fairness by two (2) weeks. The
reason for this request is to allow the parties to finalize the terms of the proposed settlement.

       This is the parties’ second request for the relief requested herein. The first request was
approved. Currently, the deadline to file the fairness is February 19, 2020.

       We thank Your Honor for considering this matter.
                                                                 The requested extension of time is
                                                                 GRANTED. The parties shall file the
Respectfully submitted,                                          settlement fairness papers by March 4,
                                                                 2020.
/s/ C.K. Lee
C.K. Lee, Esq.                                                   The Clerk of Court is respectfully directed
                                                                 to close the Letter-Motion at ECF No. 86.
cc:    all parties via ECF
                                                                 SO ORDERED        2/20/2020
